Title: To John Adams from Timothy Pickering, 28 October 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Oct. 28. 1797

This morning I was honoured with your letter of the 26th.
My opinion is, that by the second Monday in November, the members of Congress may assemble in Philadelphia with perfect safety. The repeated frosts which are to be expected will doubtless destroy the remnant of contagion, in the fifteen days to come. The faculty of the College & schools at Philadelphia have advertised that they will be opened on the 6th of November. But if, contrary to all reasonable expectation, it should not be absolutely safe to enter on the 13th, will not less inconvenience arise from the suspension of business a week longer, than from the removal of Congress and all the public offices to any other place? Enough of the members could meet within the limits of the city to make the requisite adjournments.—I observe also that Mr. Patton at the Post-Office (& he is very cautious in respect to the fever) has advertised that his office will be opened at its old stand in front street this day, & that the letter-carriers will resume on Monday next their business of distributing letters thro’ the city.
I am much gratified with the civil & polite reception of your son Thos. B. Adams by the Director Carnot—So contrary to the wishes and reports of those men among us who manifest a malignant pleasure at every insult offered to their country or its deserving citizens, by the French.—As connected with the reception of your son, I have the pleasure to recite, from General Pinckney’s letter of July 30th, received last evening, that Major Mountflorence has waited upon M. Talleyrand, the new minister for foreign affairs, and was very cordially received. M. Talleyrand enquired politely after General Pinckney and added “he hoped soon to have the pleasure of seeing him in Paris.”
M. Talleyrand has dismissed all the officers in his department, except M. Giraudet, the secretary general, whose politeness to General Pinckney you will recollect was noticed in his letters from Paris. Mr. Otto & Mr. La Forest, whom you knew here, are both at present employed in that department. Genl. Pinckney says that M. Laforest several times called on him in Paris, & always expressed the most friendly sentiments towards the U. S. and shewed an earnest desire that harmony might be restored between the two nations.
I mentioned in my last, that the Consuls in the different ports of France had requested to be furnished with the translated copies of my printed letter to General Pinckney. The General, in this last letter, mentions the acquital of one American vessel and her cargo, at L’Orient, & of one other vessel, whose cargo was condemned; and then adds—“Mr. Vail, Consular Agent at that port, writes that your printed letter to me, and Mr. Pastoret’s speech, have had a decided influence on the minds of the judges.”
The latest letter from Mr. King is dated the 21st of August. He can give no information of the negociation at Lisle: but “the last accounts from the Continent diminish the probability of a recommencement of war between Austria and France, tho’ the definitive treaty between them is not yet concluded.”
Mr. J.Q. Adams was still at London. He and Mr. King concluded that it would be best, prior to his departure for Berlin, to ascertain whether there would be any embarrassment in the proposal to renew the commercial treaty with Prussia. This was done thro’ the Prussian minister, Mr. Balan, who has received an answer from the Prussian minister of foreign affairs in these words—“quant á Mr. King, vous lui repondrez, en mon nom, que je renouvellerai avec plaisir, avec les Etats Unis de l’Amerique, le traité de commerce conclu entre nous; et que la mission de Mr. Adams que le President du Congrés se propose d’envoyer pour cet effet a Berlin, ne pourra que m’être tres agreable.”
In a late letter Mr. King recites his conferences with the Lord Chancellor on the subject of the Maryland Bank Stock detained by the Government: and the probability is that it will soon be restored. A Mr. Russell who had a claim upon it on account of an estate confiscated by Maryland is dead, and his family received, among the loyalists, full compensation from the Crown. Judge Chase seemed to have been the agent of Maryland in this business; and at his request I have sent him the details, for the information of their executive.
G. Britain & Russia concluded a treaty of commerce and navigation, at Petersburg, on the 21st of last February. I recd. it with Mr. King’s last letter yesterday evening. I have had time but to cast a hasty eye over it. The principle of the armed neutrality, that free ships make free goods, is not mentioned: but ship timber and naval stores are not contraband. The ninth article stipulated, that the subjects of the two powers shd. pay no higher duties of importation and exportation than the subjects of other nations. On the 11th of May, the same plenipotentiaries at Moscow made an explanatory declaration, that by the words “other nations, European nations alone are to be understood.” This explanation can have reference only to the U. States, whose commerce, consequently, may be exempted from any part of the duties imposed on that of Russia.
I have the honor to be most respectfully sir, your obt. servt.
Timothy Pickering